Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the arguments filed on 08/26/2021. Claims 1, 3, 4, and 6 are presently pending and are presented for examination. 
Information Disclosure Statements
	The information disclosure statements submitted on 08/31/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs were considered by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko US 10739156 B2 in view of Crawford US 10810443 B2 and further in view of Nemec US 9008961 B2.
Regarding claim 1, Ko teaches A display control device for causing a display device which is movable together with a vehicle to display thereon a lane on which the vehicle can travel (See Ko claim 8, FIG 18, col. 21, lines 64-67, col. 22, lines 1-6)
The display control device comprising:
 A processor to execute a program (See Ko claim 8);
And a memory to store the program which, when executed by the processor, causes the processor to perform processes of (see Ko col 6, lines 64-67, col. 7, lines 1-3, and Ko col. 22, lines 19-26),
Determining one or more trafficable lanes which are lanes on which the vehicle can travel on the basis of information on a lane of a road and a route to a destination of the vehicle (See Ko claim 8)
Determining a travel recommended lane included in the one or more trafficable lanes on the basis of the information on the lane of the road and the route to the destination of the vehicle (See Ko col. 12, lines 40-52),
And causing the display device to display thereon the one or more trafficable lanes with respect to all lanes included in a road to be displayed on the display device (See Ko claim 8).
…
Ko does not teach and the travel recommended lane with respect to at least one lane included in the road to be displayed on the display device
However, Crawford teaches and the travel recommended lane with respect to at least one lane included in the road to be displayed on the display device (See Crawford col. 17, lines 54-60).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the display control device as taught in Ko to include a display of the travel recommended lane as mentioned in Crawford because it would save the operator’s time by having to choose a lane him/herself.
Neither Ko nor Crawford teaches wherein the display device is caused to display the one or more trafficable lanes and the travel recommended lane in different colors.
However, Nemec teaches wherein the display device is caused to display the one or more trafficable lanes and the travel recommended lane in different colors (see Nemec col 11, line 26-36 and col 14, line 24-40)
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the display control device as taught in Ko to include a feature of recommending a travel lane in different colors as taught in Nemec in order to distinguish between recommended lanes.
 Regarding claim 3, the combination of Ko, Crawford, and Nemec teaches the display control device as taught in claim 1, Ko further teaches wherein the processes performed by the processor further include determining whether or not the travel recommended lane constituting the route to the destination includes a place requiring a lane change (See Ko col. 12, lines 40-52, claim 8), and
causing the display device to display thereon a lane change recommendation section consisting of a plurality of travel recommended lanes having portions adjacent to one another in the place requiring the lane change on the basis of a determination result whether or not the travel recommended lane includes the place requiring the lane change (See Ko claims 7 and 8).
Regarding claim 6, Ko teaches a display control method for causing a display device which is movable together with a vehicle to display thereon a lane on which the vehicle can travel (See Ko claim 8, FIG 18, col. 21, lines 64-67, col. 22, lines 1-6), the display control method comprising:
Determining one or more trafficable lanes which are lanes on which the vehicle can travel on the basis of information on a lane of a road and a route to a destination of the vehicle (See Ko claim 8);
Determining a travel recommended lane included in the one or more trafficable lanes on the basis of the information on the lane of the road and the route to the destination of the vehicle (See Ko col. 12, lines 40-52);
And causing the display device to display thereon the one or more trafficable lanes each determined to be a trafficable lane, with respect to all lanes included in a road to be displayed on the display device (See Ko claim 8)
…
Ko does not teach and the travel recommended lane with respect to at least one lane included in the road to be displayed on the display device,
However, Crawford teaches and the travel recommended lane with respect to at least one lane included in the road to be displayed on the display device (See Crawford col. 17, lines 54-60).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the display control method as taught in Ko to include a display of the travel recommended lane as mentioned in Crawford because it would save the operator’s time by having to choose a lane him/herself.
Neither Ko nor Crawford teaches wherein the display device is caused to display the one or more trafficable lanes and the travel recommended lane in different colors.
However, Nemec teaches wherein the display device is caused to display the one or more trafficable lanes and the travel recommended lane in different colors (see Nemec col 11, line 26-36 and col 14, line 24-40)
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the display control device as taught in Ko to include a feature of recommending a travel lane in different colors as taught in Nemec in order to distinguish between recommended lanes.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko US 10739156 B2 in view of Crawford US 10810443 B2, Nemec US 9008961 B2, and further in view of Fujita US 20180286247 A1.
	Regarding claim 4, the combination of Ko and Crawford teaches the display control device as taught in claim 1, Ko further teaches wherein the processes performed by the processor further include acquiring a current position of the vehicle (See Ko claim 1),
Determining whether or not the current position of the vehicle is positioned within a trafficable lane (See Ko, col. 16, lines 33-40, claim 1),
Ko does not teach and searching for a new route from the current position to the destination on the basis of a determination result indicating that the current position is not positioned within a trafficable lane.
However, Fujita teaches and searching for a new route from the current position to the destination on the basis of a determination result indicating that the current position is not positioned within a trafficable lane (See Fujita para [0047] “In addition or alternatively, when the lane in which the subject vehicle travels is specified, the route search function may serve to determine whether or not the subject vehicle is traveling in a lane that allows the subject vehicle to travel on the planned travel route. When the subject vehicle is not traveling in a lane that allows the subject vehicle to travel on the planned travel route, the route search function can serve to determine to change the planned travel route.” And para[0029] “The control device 160 is composed of a read only memory (ROM) that stores programs for controlling travel of the subject vehicle, a central processing unit (CPU) that executes the programs stored in the ROM, and a random access memory (RAM) that serves as an accessible storage device. As substitute for or in addition to the CPU, a micro processing unit (MPU), digital signal processor (DSP), application specific integrated circuit (ASIC), field programmable gate array (FPGA), or the like can also be used as an operating circuit.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the display control device as taught in Ko to include a route searching unit to search for a new route as mentioned in Fujita because it would save the user’s time having to find a new route him/herself.

Response to Arguments
The arguments as submitted by the applicant have been considered but are rendered to be moot. In response to the applicant’s argument that Ko fails to teach displaying the one or more trafficable lanes and the travel recommended lane in different colors. However, in Nemec (see Nemec col 11, line 26-36 and col 14, line 24-40). Therefore, it would have been obvious to modify Ko to include the feature of displaying a recommended lane in different colors in order to distinguish between each lane.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10924679 B2 teaches a display device displaying the road on which the vehicle is driving.
US 10764713 B2 teaches displaying routing instructions that determine an optimum route to travel for the vehicle from an origin location to a destination.
US 11092446 B2 shows a sequence of connected segments to be traveled for an autonomous vehicle from a start to an end position.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690. The examiner can normally be reached Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664